Citation Nr: 0506591	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  00-05 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, attorney 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran had active duty from November 1988 to December 
1995.  She also had prior service in the Reserves with a 
period of active duty for training from June 1983 to January 
1984.  

This matter arises from a September 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  When this case was previously before the 
Board of Veterans' Appeals (BVA or Board) in March 2001, it 
was remanded to the RO for additional development.  In a June 
2002 decision, the Board denied service connection for a back 
disorder and PTSD. 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2003, the parties submitted a Joint Motion For 
Remand And To Stay Further Proceedings.  The parties noted 
that a remand was necessary in order for the Board to address 
fully whether the amended duty to assist, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), had been 
satisfied in this case.  

In a February 2003 order, the Court granted the joint motion, 
vacated the Board's June 2002 decision, and remanded the case 
to the Board for readjudication of the claim consistent with 
the considerations discussed in the joint motion.  In 
September 2003, the Board remanded the case.  Service 
personnel records and additional post-service VA treatment 
records were subsequently associated with the veteran's 
claims file, and the RO again denied the claims in November 
2004.

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no evidence of chronic back disorder in service, 
continuous back symptoms after service, or current chronic 
back disorder that is related to service.

3.  PTSD, if present, is not related to any verified in-
service stressor.


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2004).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed her claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the veteran's 
claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  Discussions in the September 1998 
rating decision on appeal, the January 2000 statement of the 
case (SOC), and various supplemental statements of the case 
(SSOCs), including one dated in November 2004 (after the 
Board's most recent remand), adequately informed her of the 
information and evidence needed to substantiate all aspects 
of her claims.  

A VCAA notice letter dated in June 2004 informed her of the 
VCAA's implementing regulations, including that VA would 
assist her in obtaining government or private medical or 
employment records, provided that she sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that this document shows that the appellant was 
notified of the evidence needed to substantiate her claims 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see O.G.C. 
Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claims.  The June 2004 VCAA notice letter 
stated that "[i]f there is any other evidence or information 
that you think will support your claim, please let us know."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
medical and personnel records, as well as all indicted post-
service treatment records.  There is no indication that there 
are any additional medical records or other evidence 
available that are relevant to this appeal.  The veteran has 
not identified any such evidence. 

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As to the veteran's claim for service connection for a back 
disability, her service medical records are negative for any 
chronic back condition.  Further, in April 1998, a VA 
examiner diagnosed mild degenerative disc disease at L4-5, 
and expressed the opinion that it was unrelated to any injury 
during active duty.  There is no contrary competent evidence 
of record, including in those post-service medical records 
received after the April 1998 VA examination.  The Board 
finds that the relevant medical evidence of record, to 
include the report of the April 1998 VA examination and all 
post-service medical records, contains sufficient detail to 
make a decision on her claim.  Thus, there is no duty to 
provide an additional examination with regard to the 
veteran's claim for service connection for a back disorder.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As to the veteran's claim for service connection for PTSD, a 
board of two VA psychiatrists conducted an examination of the 
veteran in November 2001.  Although additional diagnoses of 
PTSD have been made by VA health-care providers subsequent to 
that examination, an additional examination for this issue is 
not warranted.  Regardless of current diagnoses, the 
veteran's claimed in-service stressors remain unconfirmed 
and, due to their non-combat and non-POW nature, may not be 
presumed.  The results of any additional VA examination would 
be irrelevant to the issue of whether the claimed stressors 
could be verified.  

During the pendency of her claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  She has failed to 
identify any sources of additional outstanding evidence or 
indicate that she was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

Analysis

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Inactive duty training means, inter alia, duty 
other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

1.  Back Disorder

The veteran alleges that she incurred a back disorder in 
service.  The veteran's service personnel records are 
negative for findings, indications or diagnoses supporting 
her claim for service connection for a back disorder.  Her 
service medical records reflect complaints of back pain 
during the veteran's period of active duty training from 
September to November 1983.  The diagnosis was mild lumbar 
strain or probably muscular back pain.  She was provided a 
temporary physical profile.  The veteran also had one 
instance of complaint of back and neck pain in February 1984, 
immediately following her period of active duty training.

However, service medical records dated thereafter are 
negative for back disorder. Specifically, the reports of the 
May 1988 enlistment examination and June 1989 and February 
1990 preplacement examinations showed no finding of spinal 
abnormality.  The associated reports of medical history were 
negative for history of recurrent back pain.  In addition, 
the May 1995 Medical Board examination report was also 
negative for any spinal abnormality.  An undated record 
referring to the veteran's Physical Evaluation Board 
proceedings noted complaints of low back pain related by the 
examiner to strenuous activity.  Although the report of 
medical history was positive for recurrent back pain, 
handwritten notes offered no additional explanation.  
Considering these records, the evidence shows only acute low 
back symptoms without evidence of residual.  Therefore, the 
Board cannot conclude that the evidence supports a finding of 
chronic back disorder in service or evidence of continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.

Moreover, although the VA orthopedic examination in April 
1998 reveals a current diagnosis of mild degenerative disc 
disease at L4-5, the examiner specifically opined that the 
low back disorder was unrelated to any injury in service.  He 
commented that, upon review of the record, he was unable to 
find evidence of persistent, long-term treatment for back 
disorder in service.  There is no contrary medical opinion of 
record.  A service connection claim requires competent 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Boyer, 210 F.3d at 1353; 
Mercado-Martinez, 11 Vet. App. at 419.  Absent competent 
medical evidence of a nexus between the current back disorder 
and service, the claim must fail.  The veteran's personal 
opinion, offered without the benefit of medical knowledge or 
training, is not competent evidence required to make a 
determination as to the etiology of her current back 
disorder.  Espiritu, 2 Vet. App. at 494.  

In denying service connection for a back disorder, the Board 
recognizes that post-service VA medical records dated in May 
2003 include a complaint of back pain.  However, the 
competent medical evidence does not relate this to the 
veteran's service.  On physical examination in May 2003, 
tender points of fibromyalgia were noted, and the impression 
included suspect fibromyalgia.  In October 2003, fibromyalgia 
was assessed.  The Board notes that the veteran's service 
medical records are negative for complaints, symptoms, 
findings or diagnoses of fibromyalgia.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a back disorder.  
38 U.S.C.A. § 5107(b).

2.  PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

During the pendency of this appeal, VA amended its 
regulations effective March 7, 2002 to include considerations 
for adjudicating claims for PTSD based on personal assault.  
67 Fed. Reg. 10,330-10,332 (Mar. 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).  The amendment describes 
the types of evidence, other than service records, that may 
corroborate a PTSD claim based on personal assault in service 
and requires VA to advise a claimant of such evidence before 
denying a claim.


The Board notes that the amended version of 38 C.F.R. § 
3.304(f) essentially serves to codify the previously existing 
provisions of VA Adjudication Procedure Manual M21-1, Part 
III, para. 5.14(c) (Feb. 20, 1996).  See Patton v. West, 12 
Vet. App. 272 (1999).  Accordingly, the considerations for 
adjudicating personal assault PTSD claims apply in this case.

The veteran alleges that she has PTSD as a result of personal 
assault in service, which she has described in correspondence 
to VA.  Review of the claims folder reveals conflicting 
diagnoses of PTSD and anxiety disorder.  Pursuant to the 
Board's first remand, the veteran was examined in November 
2001 by a board of two VA psychiatrists.  The report of that 
examination included a complete review of the claims folder 
and the stressor information and medical records therein.  
The psychiatrists determined that there were predominant 
anxiety features and diagnosed the veteran as having anxiety 
disorder not otherwise specified.  They specifically 
concluded that the veteran did not meet the diagnostic 
criteria for PTSD, noting the deficiencies in symptomatology.  
It was also noted that results from the Minnesota Multiphasic 
Personality Inventory (MMPI) were consistent with PTSD, 
anxiety, or depression.  However, when interpreted in the 
context of the clinical examination, the examiners found the 
test results insufficient for a diagnosis of PTSD.

The results of the November 2001 VA examination comport with 
the conclusion from a June 1998 VA examiner, who also 
diagnosed the veteran as having anxiety disorder not 
otherwise specified.  The examiner found that the criteria 
for PTSD were not met, in particular, an in-service trauma, 
nightmares, intrusive thoughts, or flashbacks.

Even if the Board were to accept a diagnosis of PTSD, the 
probative evidence of record does not relate the disorder to 
events in service.  Specifically, the June 1998 and November 
2001 VA examination reports, as well as numerous VA 
outpatient treatment records, reflect the veteran's history 
of extensive emotional and physical abuse as a child.  The 
November 2001 VA examiners describe psychiatric 
symptomatology beginning in childhood and related to the 
emotional and physical abuse.  They specifically determined 
that the veteran's disorder was not acquired in service.  
Although the examiners allowed that some symptoms might be 
related to in-service events, they concluded that her 
symptoms were primarily derived from the abuse suffered as a 
child.  Similarly, the June 1998 VA examiner also indicated 
that the roots for the veteran's problems were most 
prominently laid during childhood due to stressors at that 
time, rather than on active duty in the military.

The Board acknowledges that an April 1997 report from a Vet 
Center and a December 1997 VA examination report show a 
diagnosis of PTSD related to service.  In addition, a 
February 2002 VA outpatient treatment record provides a 
psychiatric history and assessment of PTSD, secondary to 
military service.  However, the April 1997 Vet Center report 
is completely negative for any discussion of the veteran's 
childhood abuse.  Although the veteran admitted a history of 
abuse as a child during the December 1997 VA examination, she 
refused to discuss it.  The February 2002 VA outpatient 
treatment record does not purport to be based on a review of 
the veteran's service medical records or service personnel 
records.  It is quite apparent to the Board that it was not 
based on such a review, since the service medical and 
personnel records are negative for any corroboration of the 
alleged in-service stressors.  Therefore, none of these 
assessments are based on a full and complete history needed 
for proper evaluation of the psychiatric disorder.  The Board 
has a duty to analyze the credibility and probative value of 
the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When 
adequately explained, the Board is free to favor one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).  Accordingly, the Board finds the opinions from the 
June 1998 examiner and the November 2001 board of 
psychiatrists far more probative on the issues of proper 
diagnosis and relationship to service.

Finally, regardless of current diagnoses, the Board finds no 
credible supporting evidence that veteran's alleged in-
service stressors occurred.  The veteran has described 
multiple events of sexual harassment or abuse and an incident 
of rape.  Absent allegation of a stressor related to combat 
or prisoner of war status, there must be credible evidence 
that corroborates the veteran's statements.  38 C.F.R. § 
3.304(f); see Cohen, supra.  There is no such evidence of 
record.  As stated by the June 1998 VA examiner, the reported 
in-service events are vague and not well documented.  
Although the veteran indicates that she reported at least 
some of the incidents to command personnel, none of the 
events have been verified.  The veteran's service personnel 
records and service medical records are entirely negative for 
any indication that any of the stressors occurred.  In 
addition, while the veteran states that she reported an 
incident of sexual harassment in 1992 to Criminal 
Investigation Division (CID), the veteran failed to respond 
to the RO's request for authorization to obtain records from 
the U.S. Army Crime Records Center for purposes of verifying 
that stressor.  

In addition, the February 2002 VA outpatient treatment record 
fails to provide any explanation for the linking of the 
veteran's PTSD to service or the alleged in-service 
stressors. 

The Board recognizes that subsequent VA treatment reports 
dated through 2004 include histories of in-service stressors.  
Nevertheless, the fact that these records provide histories 
of stressors does not corroborate that the events occurred.  
The Board finds it significant that these records fail to 
indicate that they included any review of the veteran's 
service medical or personnel records.  Again, it is quite 
apparent that they were not based on such a review, since the 
service medical and personnel records are negative for any 
corroboration of the alleged in-service stressors.  The fact 
that these statements repeat the veteran's history of in-
service stressors does not substantiate that the stressors 
occurred.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (an opinion based on an inaccurate factual premise has 
no probative value).  An opinion regarding the etiology of 
the underlying condition is no better than the facts alleged 
by the veteran and, when unenhanced by any additional medical 
comment, does not constitute competent medical evidence.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1994).  A bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LaShore v. Brown, 
8 Vet. App. 406 (1995).

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a back disorder is denied.

Service connection for PTSD is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


